DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered. 

Information Disclosure Statement
The Information Disclosure Statement filed on February 8, 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Status of Claims
This office action is in response to arguments and amendments entered on February 7, 2022 for the patent application 16/238,784 filed on January 3, 2019. Claims 1-11 and 14-20 are amended. Claims 1-20 are pending. The first office action of May 5, 2021 and the second office action of October 7, 2021 is fully incorporated by reference into this Non-Final Office Action.

 Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a computer-system” (i.e. a machine), claim 15 is directed to “a method” (i.e. a process), and claim 18 is directed to “a non-transitory computer-readable medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “driver verification,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion) which are “performed on a computer” (per MPEP 2106, III. C. A Claim That Requires a Computer May Still Recite a Mental Process). Also, the claims are drawn to an abstract idea of “driver verification,” in the form of “mathematical concepts,” in terms of processes defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.
Regardless, the claims are reasonably understood as either “mental processes” or “mathematical concepts,” which require the following limitations: 
“collecting first data from a population of drivers providing transport services or available to provide transport services; 
training a model that determines driver characterizations using the first data by applying a learning algorithm to develop the model, wherein the model includes a learned data structure; 
collecting second data for an authorized driver of a transport service when the authorized driver is providing transport services or available to provide transport services, the authorized driver being associated with a driver identifier; 
generating a driver profile that includes one or more characterizations of the authorized driver based on analyzing the second data using the model; 
during a shift of the transport service provided by a driver using the driver identifier, receiving a set of on-trip sensor data; 
determining a confidence score indicative of a probability that the driver is the authorized driver based on the driver profile for the authorized driver, the model, and the data received from the driver computing device of the driver; and 
in response to the confidence score being below a threshold value, transmitting a verification communication to the driver to cause a verification user interface to be displayed, specifying one or more verification actions to be performed by the driver.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)) and “organizing information and manipulating information through mathematical correlations” (i.e. Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computer system,” one or more computing devices,” “one or more processors;” “a first mobile computing device,” “a second mobile computing device,” “one or more memory resources storing instructions,” “a driver computing device… includes data generated by one or more of an accelerometer, altimeter, global positioning system (GPS) resource, or gyroscope,” “a user interface,” and  “a verification user interface” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) and/or does no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words the claimed “driver verification,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computer system,” one or more computing devices,” “one or more processors;” “a first mobile computing device,” “a second mobile computing device,” “one or more memory resources storing instructions,” “a driver computing device… includes data generated by one or more of an accelerometer, altimeter, global positioning system (GPS) resource, or gyroscope,” “a user interface,” and  “a verification user interface” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a computing device,” as described in para. [0104] as “a mobile computing device 800 may correspond to, for example, a cellular communication device (e.g., feature phone, smartphone etc.) that is capable of telephony, messaging, and/or data services” is ubiquitous and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-14, 16, 17, 19 and 20 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-14, 16,17, 19 and 20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1, 15 or 18. Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
Claims rejected under § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1, and substantially similar limitations in claims 15 and 18, recites the following: “train a model that determines driver characterizations using the first mobile computing device data by applying a learning algorithm to develop the model, wherein the model includes a learned data structure.” 
The limitation is not adequately described in the specification as originally filed and forms the basis of the rejection. Specifically, the specification fails to disclose the hardware and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Furthermore, the specification does not provide a disclosure of the hardware and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed “learning algorithm” to perform the claimed functions: to “train a model that determines driver characterizations using the first mobile computing device data.”  As such, claims 1, 15 and 18 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. Claims 2-14, 16, 17, 19 and 20 also rejected under 35 U.S.C. § 112(a), based on their respective dependencies to claim 1, 15 or 18.

Claims rejected under § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and substantially similar limitations in claims 15 and 18, recites the limitation “transport services.” The limitation is previously introduced in claims 1, 15 and 18, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the transport services”); or (2) is 

Claim 1, and substantially similar limitations in claims 15 and 18, repeatedly recites the limitations “a driver” and “the driver.” The limitation “an authorized driver” is previously introduced in claims 1, 15 and 18, respectively. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the authorized driver” and “the authorized driver”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1, 15 and 18. Therefore, claims 1, 15 and 18 and 2 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14, 16, 17, 19 and 20 also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1, 15 or 18.

Claim 1, and substantially similar limitations in claims 15 and 18, recites the limitation “the set of on-trip sensor data” The limitation is not previously introduced in claim 1, 15 or 18, respectively. As such, the limitation lacks antecedent basis. Therefore, claims 1, 15 and 18 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14, 16, 17, 19 and 20 also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1, 15 or 18.


Response to Arguments
The Applicant’s arguments filed on February 7, 2022 related to claims 1-20 are fully considered, but are not persuasive. 

Claim Rejections - 35 U.S.C. 112 
The Applicant respectfully argues “Claims 4-6, 17, and 20 stand rejected under 35 U.S.C. § 112(a) as allegedly failing to comply with the written description requirement. As amended, claims 4, 17, and 20 no longer recite the cited language.”
The Examiner respectfully agrees and disagrees. As such, the argument is persuasive in part with regard to claims 4, 17, and 20. However, the Applicant’s amendments have necessitated new grounds of rejection under 35 U.S.C. §112(a) and (b) for claims 1-20. Therefore, the rejections under 35 U.S.C. §112 are not withdrawn.

Claim Rejections - 35 U.S.C. 101 
The Applicant respectfully argues “Applicant respectfully submits that the claims, as amended, are patent- eligible because they are not directed to a recited judicial exception under Step 2A, Prong 1 as described in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the corresponding Subject Matter Eligibility Examples (2019 PEG Examples).”
The Examiner respectfully disagrees with the Applicant’s conclusory argument as based on the rejection provided on pages 2-5 of this Non-Final office action. As such, the argument is not persuasive. 

The Applicant respectfully argues “With respect to Applicant’s prior discussion of Example 39 of the 2019 PEG, the Office notes that Applicant’s claims do not include any limitations of a “neural network.” (Office Action, page 6). Applicant notes that a neural network is a model that is generated by applying a type of machine learning algorithm. Applicant respectfully submits that Claim 1, as amended, also recites a model generated by machine learning techniques, to which a patent-eligibility analysis similar to that of Example 39 would apply. (As a note, page 1 of the 2019 PEG Examples states that “it is not necessary for a claim under examination to mirror an example claim to be subject matter eligible under the 2010 PEG” and “[t]he examples are illustrative only of the patent-eligibility analysis under the 2019 PEG.”) The analysis of Example 39 in the 2019 PEG Examples concluded that no judicial exception was recited by the example claim under step 2A, prong 1. Like Example 39, in this instance, Claim 1 also “does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims.” (2019 PEG Examples, page 9).”
The Examiner respectfully disagrees. The Applicant’s amending of claim 1, and substantially similar limitations in claims 15 and 18, to include to “train a model that determines driver characterizations using the first mobile computing device data by applying a learning algorithm to develop the model, wherein the model includes a learned data structure,” absolutely reads on an abstract idea in the form of a mathematical relationship, as described in Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721. In Applicant’s case, the claimed “applying a learning algorithm” is the “mathematical correlation” being used to “organize and manipulate information,” as described in Digitech, on the “first mobile computing device data” to “develop a model.” As such, the argument is not persuasive. 

The Applicant respectfully argues “Furthermore, like Example 39, Claim 1 “does not recite a mental process because the steps are not practically performed in the human mind.” (2019 PEG Examples, page 9). For example, Claim 1 recites the following limitations that are not practically performed in the human mind: “collect first mobile computing device data from a population of drivers providing transport services or available to provide transport services,” “train a model that determines driver characterizations using the first mobile computing device data by applying a learning algorithm to develop the model, wherein the model includes a learned data structure,” “generate a driver profile that includes one or more characterizations of the authorized driver based on analyzing the second mobile computing device data using the model,” and “determine a confidence score indicative of a probability that the driver is the authorized driver based on the driver profile for the authorized driver, the model, and the set of on-trip sensor data received from the driver computing device of the driver.”.”
“a computer system,” one or more computing devices,” “one or more processors;” “a first mobile computing device,” “a second mobile computing device,” “one or more memory resources storing instructions,” and “a driver computing device,” provides nothing technologically significant other than the use of an application on one or more generic computers, as described in para. [0104] of the written description of the specification as originally filed, which states the following: “a mobile computing device 800 may correspond to, for example, a cellular communication device (e.g., feature phone, smartphone etc.) that is capable of telephony, messaging, and/or data services.” As such, the Applicant’s claimed abstract idea is reasonably interpreted as being implemented on ubiquitous, modern computing equipment. Therefore, the argument is not persuasive. 

The Applicant respectfully argues “Finally, Claim 1 “does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people.” (2019 PEG Examples, page 9). Applicant notes that the Office has previously identified “driver identification” as an abstract idea and/or a method of organizing human activity. Applicant respectfully disagrees based on the Officer’s analysis of Example 39. Example 39 is directed to “[f]acial detection ... 
for identifying human faces in digital images” using the neural network. Claim 1 is directed to identifying a driver based on a “model that determines driver characterizations...by applying a learning algorithm to develop the model, wherein the model includes a learned data structure.” For at least these reasons, Claim 1 is eligible because it does not recite a judicial exception when applying a patent-eligibility analysis similar to that of Example 39.”
“any method of organizing human activity such as a fundamental economic concept or managing interactions between people.” As previously stated above in the body of the rejection, the Applicant’s claims are drawn to an abstract idea of “driver verification,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion) which are “performed on a computer” and in the form of “mathematical concepts,” in terms of processes defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. Second, the remainder of the Applicant’s argument is repetitive and has been asked and answered above. As such, the argument is not persuasive. 

The Applicant respectfully argues “Claims 15 and 18 recite similar limitations and are patent-eligible for at least the reasons stated above. Claims 2-14, 15-17, and 19-20 depend respectively from claims 1, 15, and 18, and are patent-eligible for at least the reasons stated. Applicant respectfully requests favorable reconsideration of the rejections under 35 U.S.C. § 101.”
The Examiner respectfully disagrees, for the same reasons stated above. As such, the argument is not persuasive. Therefore, the rejection of claims 1-20 under 35 U.S.C. §101 is not withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715